McGREGOR, Judge,
concurring in part and dissenting in part:
I respectfully dissent from the majority’s conclusion that Cooley presented sufficient evidence of a sidewalk defect to raise a disputed issue of material fact as to APS's constructive notice of the defect and concur in the remainder of the opinion.
I.
In reviewing a grant of summary judgment, we view the facts and the record in the light most favorable to the party opposing the motion. Granite State Insurance Corp. v. Mountain States Telephone and Telegraph Co., 117 Ariz. 432, 573 P.2d 506 (App.1977). Summary judgment or a directed verdict is proper “if the facts produced in support of the claim or defense have so little probative value, given the quantum of evidence required, that reasonable people could not agree with the conclusion advanced by the proponent of the claim or defense.” Orme School v. Reeves, 166 Ariz. 301, 802 P.2d 1000 (1990). In this case, the majority concluded that, based on the evidence presented, reasonable jurors could find that APS had constructive notice of the defect in the sidewalk. I disagree.
As the majority states, to raise a disputed issue of fact on the issue of constructive notice, an essential element of Cooley’s claim against APS, the evidence presented must permit a jury to infer that the raised area of the sidewalk existed for such a length of time that APS, by exercising reasonable diligence, should have known of the defect. City of Phoenix v. Weedon, 71 Ariz. 259, 265, 226 P.2d 157, 161 (1950). If the quantum of evidence would not permit a reasonable person to reach that conclusion, we should affirm the judgment entered by the trial court. Walker v. Montgomery Ward & Co., Inc., 20 Ariz.App. 255, 511 P.2d 699 (1973); Matts v. City of Phoenix, 137 Ariz. 116, 669 P.2d 94 (App. 1983).
In cases of this nature, the usual procedure for establishing the duration of a defect is through testimony of a witness with personal knowledge or through the opinion of an expert witness. Hannewacker v. City of Jacksonville Beach, 419 So.2d 308 (Fla.1982). In Weedon, for instance, testimony from the plaintiff and another witness described the nature of the defect and asserted that the defect had existed for eight months to two years. That evidence provided sufficient basis for submitting the issue of constructive notice to the jury because the circumstances were such that reasonable jurors could draw more than one inference from the evidence. Similarly, in City of Phoenix v. Brown, 88 Ariz. 60, 352 P.2d 754 (1960), the opinion testimony of the plaintiff’s witness concerning the length of time he thought a defect in a city street had existed was sufficient to raise an issue as to whether the defect had existed long enough to permit the city to discover it and therefore to avoid defendant’s motion for a directed verdict. When no evidence sufficient to permit an inference that a defendant had constructive notice of a defect is presented, however, summary judgment or a directed verdict should be granted. In Matts v. City of Phoenix, the plaintiffs relied upon photographs of a hole in a city street and records showing that the city delivered several tons of fill to the area of the hole approximately one month after plaintiffs’ injury. Plaintiffs presented no testimony from a witness with personal knowledge of the length of time the hole existed and no expert opinion on that issue. Instead, the plaintiffs relied upon a photograph of the hole and testimony about its size and shape to establish the city’s constructive knowledge of the defect. This court affirmed entry of a directed verdict in favor of the city, concluding that plaintiffs failed to introduce “some evidence that the defect complained of had existed for a sufficient length of time from which it could be inferred that, by the exercise of reasonable diligence, the city should have known of the defect”. Id. at *6119, 669 P.2d at 97. In Hannewacker, the plaintiff relied upon a photograph of chipped street curb that caused the plaintiff to fall to raise an inference that the defect had existed long enough to give the defendant constructive notice. The court held that such evidence, which required the jury to guess as to how long the defect had existed, was insufficient to raise an inference as to the duration of the defect.
Viewing the record in the light most favorable to Cooley, I would conclude that she failed to present sufficient evidence to permit an inference of constructive notice. In proceedings before the trial court, Cooley simply did not respond to the argument that she had failed to raise an issue of material fact on the issue of notice. Rather, Cooley argued that she was not required to show either actual or constructive notice because the Phoenix City Code imposes absolute liability on landowners for defects in sidewalks that abut their property-1
The only facts of record on which Cooley now relies to raise a factual issue are (1) that she fell and sustained injury on the sidewalk outside the APS office and (2) that there was a three-quarters to one-inch rise in the sidewalk. Cooley produced no evidence of the length of time the defect existed prior to her fall or any other evidence indicating that APS had constructive notice of the condition. The most the evidence of record can establish is that Cooley fell and sustained injury on a sidewalk that APS was charged with maintaining.
The mere existence of a defect or occurrence of an accident, however, simply is not sufficient to establish negligence on the part of the party responsible for maintaining the premises. See, e.g., Preuss v. Sambo’s of Arizona, Inc., 130 Ariz. 288, 635 P.2d 1210 (1981); Walker v. Montgomery Ward & Co., Inc., 20 Ariz.App. 255, 511 P.2d 699 (1973). On this record, a jury could only guess whether the defect in the sidewalk arose suddenly or developed over a period of time sufficient to give APS constructive notice that the defect existed. Such speculation on the part of the jury is impermissible. Preuss v. Sambo’s of Arizona, Inc., 130 at 290, 635 P.2d at 1212.
II.
The majority actually does not conclude that Cooley presented evidence sufficient to justify an inference of notice. Rather, the majority bases its holding upon the factual statement that the sidewalk defect, by its very nature, is “neither transitory nor of a type that usually arises suddenly.” Because the record is devoid of any evidence addressing the question whether this type of defect is transitory or of a type that usually arises suddenly, this court can make such a factual determination only if the fact is one of which we can take judicial notice. Taking judicial notice is appropriate only when a fact is so notoriously true as not to be subject to reasonable dispute or is capable of immediate accurate demonstration. Bade v. Drachman, 4 Ariz.App. 55, 417 P.2d 689 (1966). We use the concept of judicial notice sparingly, and most frequently to acknowledge scientific facts and principles, City of Phoenix v. Breuninger, 50 Ariz. 372, 72 P.2d 580 (1937), or geographic facts. Corporation Comm’n v. Southern Pacific Co., 67 Ariz. 87, 191 P.2d 719 (1948).
The reasons for which defects develop in sidewalks and the length of time required for defects to develop do not, in my view, involve facts so notoriously true as to not be subject to dispute. Multiple factors presumably could cause a sidewalk defect to occur. For example, a rise in a sidewalk may occur gradually due to changing weather conditions or shifts in the subsoil. Alternatively, a rise in a sidewalk could be caused instantaneously if a heavy vehicle, such as a cement truck, drove over the walkway. Because answers to questions involving the cause of the rise and the length of time it existed prior to Cooley’s fall depend upon facts not notoriously true, taking judicial notice that the condition was *7neither transitory nor of a type that occurs suddenly was improper. Bade v. Drachman, at 68, 417 P.2d at 702. Absent some evidence from eye witnesses or expert witnesses, this court cannot know the cause of the defect or the length of time it existed, and we cannot fill that gap in our knowledge by taking judicial notice of facts open to dispute.
For the foregoing reasons, I would affirm the judgment of the trial court.

. The majority, in a holding with which I concur, rejects Cooley’s argument that a landowner is subject to strict liability and concludes that no liability can be imposed upon APS unless Cooley establishes that APS had actual or constructive notice of the defect.